            Case 6:18-mj-00838-JCM Document 16 Filed 03/05/19 Page 1 of 2



X




                        UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

UNITED STATES OF AMERICA                     §
      Plaintiff                              §
                                             §
vs.                                          §      Case Number: WA:18-M -00838(1)
                                             §
(1) MEGAN M. SMITH                           §
      Defendant

                                         O R D E R


         Came     on    to    be    considered     the    Defendant's        Motion    for

Continuance.           The Court, having considered said motion, is of the

opinion that it is meritorious and should be granted.

         Pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7),

the Court finds that the ends of justice which will be served by

allowing the Defendant additional time in which to prepare this

case outweigh the best interest of the public and the Defendant

in a speedy trial.              The Court's basis for said finding is that

the      failure       to   grant   a   continuance      in   this    case   would    deny

counsel for the Defendant reasonable time necessary for effective

preparation, taking into account the exercise of due diligence.

See 18 U.S.C. § 3161(h)(7).                Thus, the Court finds that the time

between 03/08/2019 and 04/12/2019, is excludable under the Speedy

Trial Act, 18 U.S.C. § 3161(h).                  Accordingly, it is

         ORDERED       that   the    Defendant's     Motion     for    Continuance      is

GRANTED.          The time between 03/08/2019 and 04/12/2019, is hereby
      Case 6:18-mj-00838-JCM Document 16 Filed 03/05/19 Page 2 of 2



excluded from the Speedy Trial Act, 18 U.S.C. § 3161(h)(7) in

accordance with the above provisions.       It is further

     ORDERED that the above styled and numbered case be continued

until 04/12/2019 at 10:00 a.m. for SENTENCING.



     SIGNED this the 5th day of March, 2019.



                                       ______________________________
                                       JEFFREY C. MANSKE
                                       UNITED STATES MAGISTRATE JUDGE
